Fourth Court of Appeals
                                    San Antonio, Texas
                                            July 12, 2019

                                        No. 04-19-00253-CV

           JUAN VELA, INDIVIDUALLY AND D/B/A STAR MOULDING CO.,
                                 Appellant

                                                  v.

                             HOLLAND SOUTHWEST INT. INC.,
                                       Appellee

                    From the 229th Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-17-214
                        The Honorable Baldemar Garza, Judge Presiding


                                           ORDER
        The reporter’s record was originally due to be filed in this appeal on May 20, 2019. On
June 4, 2019, this court sent written notice to the court reporter informing him that the reporter’s
record was late. The court reporter was instructed to file a notification of late record by June 14,
2019 if he had not been paid for preparing the record. Otherwise, the court reporter was
instructed to file the reporter’s record by July 5, 2019.

        On July 11, 2019, a deputy clerk of this court contacted the court reporter to inquire about
the status of the record. That same day, the court reporter filed a notification of late record
stating the reporter’s record had not been filed because appellant had failed to: (1) request the
record; and (2) pay or make arrangements to pay the reporter’s fee for preparing the record.

        It is therefore ORDERED that appellant provide written proof to this court within ten
(10) days of the date of this order that: (A) appellant has requested the court reporter to prepare
the reporter’s record, which request must designate the portions of the proceedings and the
exhibits to be included, see TEX. R. APP. P. 34.6(b)(1); and (B) either (1) the reporter’s fee has
been paid or arrangements have been made to pay the reporter’s fee; or (2) appellant is entitled to
appeal without paying the reporter’s fee. If appellant fails to respond within the time provided,
appellant’s brief will be due within thirty (30) days from the date of this order, and the court will
consider only those issues or points raised in appellant’s brief that do not require a reporter’s
record for a decision. See Tex. R. App. P. 37.3(c). If appellant provides the written proof, the
reporter’s record must be filed in this court no later than thirty (30) days after the date the written
proof is filed in this court. Given the court reporter’s delay in responding to this court’s June 4,
2019 notice, further requests for extensions of time to prepare the reporter’s record will be
disfavored.



                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of July, 2019.



                                                  ___________________________________
                                                  Keith E. Hottle,
                                                  Clerk of Court